Order entered March 10, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-01054-CV

      RETAIL SERVICES WIS CORPORATION D/B/A PRODUCT
     CONNECTIONS, JOHN JASON GRAMLING, NATHAN STOUT,
       AMANDA VILLA, KATHERINE PALMER, CASEY KING,
                 AND JAMES ROSE, Appellants

                                        V.

                        CROSSMARK, INC., Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-05122-2020

                                    ORDER
          Before Chief Justice Burns, Justice Molberg, and Justice Smith

      Before the Court is appellants’ December 1, 2021 motion for emergency

temporary relief in which appellants request we stay all trial proceedings in the

underlying case, with the exception of the temporary injunction, pending resolution

of the appeal. On December 2, 2020, we granted the request for a stay and ordered

appellee to file any response to appellants’ motion within ten days.       Having
considered appellee’s response and all briefing by the parties on the issue

presented by the motion, we CONTINUE THE STAY pending final disposition

of the appeal and subject to our March 4, 2021 order allowing the trial court to

conduct a permanent sealing hearing.


                                           /s/   CRAIG SMITH
                                                 JUSTICE